DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant claims are the national stage entry of PCT/US19/13462 filed 14 January 2019. Acknowledgement is made of the Applicant’s claims of domestic priority to provisional US application 62/616,549 filed 12 January 2018.

Election/Restrictions
Applicant’s election of Group I (Claims 1-14 and 23) has been acknowledged. Claims 15-22 and 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 April 2022.
The Applicant has elected the following compound as the elected species of Formula (I). Election was made without traverse in the reply filed on 25 April 2022.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Status of the Claims
Claims 2, 7-8, 10-12, and 14-27 are pending.
Claims 15-22 and 24-27 are withdrawn.
Claims 2, 7-8, 10-12, 14, and 23 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-8, 10-12, 14, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Applicant claims, in claim 2, a compound that comprises the following generic structure.

    PNG
    media_image2.png
    466
    1014
    media_image2.png
    Greyscale

It is noted that X is defined as “a nucleoside, nucleotide, or nucleobase analog selected from the group consisting of tenofovir (TFV), emtricitabine (FTC), abacavir (ABC), and lamivudine (3TC)…” and that R4 is defined as “an alkyl group, substituted carbon atom, or a heteroatom.” It is also noted that each of tenofovir (TFV), emtricitabine (FTC), abacavir (ABC), and lamivudine (3TC) comprise a terminal hydroxyl group and/or phosphate group. A nucleoside contains a terminal hydroxyl group (in the sugar portion) and a nucleotide comprises a phosphate group. That being said, none of a nucleoside, nucleotide, or nucleobase analog as listed above can reasonably be an X group that is bound to a phosphate by way of an R4 group wherein the R4 group is a heteroatom. To do so would most likely require the formation of -O-O- peroxide bonds or the phosphate of the nucleotide bound to the phosphate of formula (I) with an impossible -O-O-O- bond. Furthermore, looking to claim 14, the first structure, for example, comprises emtricitabine bound directly via the terminal oxygen atom of the drug to the phosphate backbone of Formula (I). No additional R4 group is present. For the second compound, the tenofovir drug already comprises a phosphate portion, however no additional R4 group or phosphate group as require din claim 2 is present. The same is true for all remaining examples in claim 14. Thus, the metes and bounds of the R4 variable is unclear and the claims are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7-8, 10-12, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (EP 2682397).
	The Applicant claims, in claim 2, a compound of Formula (I) (below) 

    PNG
    media_image2.png
    466
    1014
    media_image2.png
    Greyscale
.
For purposes of examination, the variable of R4 is interpreted as being present as part of the X variable and not mutually exclusive. Claims 7-8 and 10-12 further narrow the variables on Formula (I). Claim 14 narrows the compound to 8 unique structures. Claim 23 is a composition comprising Formula (I) and an excipient.
	Becker teaches a compound of structure (5a) as shown below (pg 4). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

R5 can be methyl, R6 can be alkyl, R7 can be an amino acid side chain (which would include methyl), R11 can be amino, and R12 can be H, which results in the following structure [0010].

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Becker defines alkyl as being from C1-C12 unless otherwise noted [0054]. The compounds of Becker can be formulated into a composition with excipients to form a dose in the therapy of HIV infections [0013].
	Becker does not teach wherein the alkyl group is C13-C24.
	While Becker teaches a compound of instant Formula (I) wherein alkyl is up to C12, Becker does not teach the alkyl group having 13-24 carbons. However, such a variation is considered obvious because of close structural similarity. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1963). The skilled artisan would have had a reasonable expectation of success that adding one additional carbon on a 12-carbon chain, to make 13 carbons, would have similar properties as the compound that has 12 carbons in the chain. As such, claims 2, 7-8, 10-12, 14, and 23 are obvious in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613